DETAILED ACTION
Claims 1-18 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a 371 of PCT/EP2018/053730 filed on 02/15/2018, which has a provisional application 62/459,751 filed on 02/16/2017.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 11/07/2019 and 10/05/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 6 recites “training a network controller using the mapping” is vague and indefinite because it does not provide any result or indication of how training is done and what is the training consists of. 
Claim 2 line 3 recites “connectivity and user equipment (UE) and base station associations” is vague and indefinite what is meaning of association and the link with connectivity.
Claim 7 line 1 recites “network controller is a neural network” is vague and indefinite whether meaning network controller is part of neural network or network controller operating in neural network.
Claim 8 line 2 recites “training individual networks to form a portion of the neural network” is vague and indefinite how the formation of training individual network to form the neural network. 
The dependent claims 2-13 depend on the claim 1, also rejected for the same reason as claim 1 as set described hereinabove. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da Silva et al (US 2014/0313908 A1) refers as Silva.
Regarding claim 1, Silva teaches a method comprising: 
obtaining sets of input data and an objective, the sets of input data including values of wireless network communication parameters (network entity 126 comprising self learning module and machine learning function; also include a downlink scheduler 166 which take the channel information report (as input data) 168 and analyze channel status reports to learn what could be optimum DL scheduling resources for the device 122  see Silva: Fig.8 element 126; ¶[0104]; ¶[0106]; Fig.8; ¶[0110]); 
generating sets of output data for the sets of input data in accordance with the objective (sets of output consists of the scheduling resource and obtained from the status reports from input data “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140); 

training a network controller using the mapping (learning command informs the schedule on how to schedule a user based on the mapping (training the downlink scheduler) “When this training period is over, the MLF 164 may send a learning command to the downlink scheduler 166 as indicated by arrow 180 in FIG. 8. In one embodiment, the learning command (which is discussed later in more detail with reference to FIG. 11) may contain, partially or fully, the following information: (1) The most suitable device-specific DL scheduling units (e.g., sub-bands) for device D1, in the order of priority, for different interference levels (e.g., low, medium, high), and/or time periods, and/or network load levels” see Silva: ¶[0110]).  
Regarding claim 2, Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein the sets of input data include at least one of channel gains, measurements of received power, measurements of interference, power-related information, an available bandwidth, connectivity and user equipment (UE) and base station associations, quality of service (QoS) parameters, congestion and load information (DL channel condition related information such as RI, PMI, channel coefficient per subband  and channel status and current download load and estimate interference level see Silva: ¶0102]; ¶[0106]).  
Regarding claim 3, Silva taught the method of claim 2 as described hereinabove. Silva further teaches wherein the objective is a QoS objective including at least one of 
Regarding claim 6, Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein the generating sets of output data generates the sets of output data using at least one of genetic programming and a genetic algorithm (network entity N1 126 include the MLF (machine learning function)164  “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140; ¶[0104]). 
Regarding claim 7, Silva taught the method of claim 1 as described hereinabove. Silva further teaches wherein the network controller is a neural network (machine learning function MLF see Silva: ¶[0104]).  
Regarding claim 8, Silva taught the method of claim 7 as described hereinabove. Silva further teaches wherein the training includes, 3Docket No.NC820299-US-PCTCustomer No. 73658training individual networks to form a portion of the neural network, each individual network representing a function for schedulable element of a downlink transmission schedule (DL scheduler 166 obtained from the status reports from input data of individual device side 122 (Fig.8 and Fig.9) to form self-learning module of network entity N1 to provide DL scheduler and policies 194 about channel report to the device side 122  see Silva: Fig.8; ¶[0104-0105]).
Regarding claim 9, Silva taught the method of claim 8 as described hereinabove. Silva further teaches wherein the training includes, providing the sets of input data to each individual network to form a portion of the neural network (network entity 126 comprising self learning module and machine learning function; also include a downlink 0102]; ¶[0106]).  
Regarding claim 10, Silva taught the method of claim 7 as described hereinabove. Silva further teaches wherein the training includes, training individual networks to form a portion of the neural network, each individual network representing a different number of user equipments (UEs) in a communication system (M2M communication system comprising fixed and wireless access network and each network have different number of M2M devices 18-30 see Silva: ¶[0009]; Fig.1).  
Regarding claim 11, Silva taught the method of claim 7 as described hereinabove. Silva further teaches wherein the training includes, training individual networks, determining first layers of the individual networks, the first layers associated with a higher metric relative to other layers of the individual networks, and combining the first layers to form the neural network (scheduler 96  taking terminal buffer status and priority levels into account “addition to the channel quality, the scheduler 96 may 
Regarding claim 12, Silva taught the method of claim 1 as described hereinabove. Silva further comprising: deploying the network controller in a self-organizing network (SON) controller (network entity N1 performs self optimization of the scheduling algorithm see Silva: ¶[0104]; Fig.8).  
Regarding claim 13, Silva taught the method of claim 1 as described hereinabove. Silva further comprising: collecting measurement data from a plurality of UEs in a communications network; and generating, by the network controller, an optimized transmission schedule based on the measurement data (sets of output consists of the scheduling resource and obtained from the status reports from input data “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140).  
Regarding 14, Silva teaches a communication system comprising: 
a trained network controller (network entity N1 see Silva: Fig.8) , the trained network controller including, a memory storing computer-readable instructions, at least one processor configured to execute the computer-readable instructions to, 
obtain input network measurements (network entity 126 comprising self learning module and machine learning function; also include a downlink scheduler 166 which take the channel information report (as input data) 168 and analyze channel status reports to learn what could be optimum DL scheduling resources for the device 122  see Silva: Fig.8 element 126; ¶[0104]; ¶[0106]; Fig.8; ¶[0110]), and 

Regarding claim 15, Silva taught the communication system of claim 14 as described hereinabove. Silva further teaches wherein the input network measurements are at least one of channel gains, an available bandwidth, user equipment (UE) and base station associations, quality of service (QoS) parameters, congestion windows and base station load and power-related information (DL channel condition related information such as RI, PMI, channel coefficient per subband  and channel status and current download load and estimate interference level see Silva: ¶0102]; ¶[0106]).  
Regarding claim 16, Silva taught the communication system of claim 15 as described hereinabove. Silva further teaches wherein the trained network controller is configured to execute the computer-readable instructions to optimize the output network parameters (network entity N1 126 include the MLF (machine learning function)164  “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140; ¶[0104]).
Regarding claim 17, claim 17 is rejected for the same reason as claim 7 as described hereinabove. 
Regarding claim 18, claim 18 is rejected for the same reason as claim 1 as described hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al (US 2014/0313908 A1) in view of Cui et al. (US 2016/0099791 A1).
Regarding claim 4, Silva taught the method of claim 2 as described hereinabove. Silva does not explicitly teaches wherein the obtaining sets of input data includes, obtaining the power-related information from a plurality of user equipments (UEs), the power- related information including a power-related value during almost blank subframes (ABS) and a power- related value during non-ABS subframes, the generating 
	However Cui teaches wherein the obtaining sets of input data includes, obtaining the power-related information from a plurality of user equipments (UEs), the power- related information including a power-related value during almost blank subframes (ABS) and a power- related value during non-ABS subframes, the generating sets of output data generates the sets of output data based on the power-related information (ABS power component 208 and ABS pattern component 210 in the macro access point 102 and data received from UE 308 “The cell profile data and/or performance data can be stored in data store 204 (and/or most any other internal or remote data store) such that the cell profile data can be analyzed by a scheduling component 206 to configure reduced-power ABS. It is noted that the data store 204 can include volatile memory(s) or nonvolatile memory(s), or can include both volatile and nonvolatile memory(s)” see ¶[0027]; Fig.2; ¶[0040]) in order to an enhancement of inter-cell interference coordination with adaptive reduced-power almost blank subframes (ABS) (see Cui: ¶0001]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Silva to include (or to use, etc.) the wherein the obtaining sets of input data includes, obtaining the power-related information from a plurality of user equipments (UEs), the power- related information including a power-related value during almost blank subframes (ABS) and a power- related value during non-ABS subframes, the generating sets of output data generates the sets of output data based on the power-related information as taught by Cui in order 0001]).
Regarding claim 5, the modified Silva taught the method of claim 4 as described hereinabove. Silva further teaches wherein the sets of output data are optimized transmission schedules (network entity N1 126 include the MLF (machine learning function) 164 “the MLF 164 may statistically analyze channel status reports and other relevant information associated with them, so as to "learn" what could be "optimum" DL scheduling resources for the device 122” see Silva: ¶[0110]; Fig.7A steps 137-140; ¶[0104]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GUANG W. LI
Primary Examiner
Art Unit 2478



February 25, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478